FILE COPY


                                 M A N D A T E

TO THE 193RD DISTRICT COURT of DALLAS COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 22nd day of
January, 2015, the cause upon appeal to revise or reverse your judgment between

JOHN H. CARNEY & ASSOCIATES,                                                Appellant,
                                           v.
MICHAEL ROSELLINI, D.D.S.,                                                   Appellee.
CAUSE NO. 13-13-00368-CV                                       (Tr.Ct.No. DC-12-00869)

was determined; and therein our said Court made its order in these words:

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.


                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 27th day of July, 2015.




                                                Cecile Foy Gsanger, CLERK